139 F.3d 904
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.IN RE GRAND JURY PROCEEDINGS,Gustavo MIRANDA-SANTACRUZ, Witness-Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 97-56542.
United States Court of Appeals, Ninth Circuit.
Feb. 18, 1998.

Appeal from the United States District Court for the Southern District of California Rudi M. Brewster, District Judge, Presiding Submitted February 9, 1997** Motions Panel.
Before CANBY, LEAVY and SILVERMAN, Circuit Judges.


1
MEMORANDUM*


2
Appellant Gustavo Miranda-Santacruz appeals the district court's judgment holding him in civil contempt for refusing to testify before the grand jury after a grant of immunity.1  We have jurisdiction under 28 U.S.C. §§ 1291 and 1826.  We review a district court's finding of contempt under 28 U.S.C. § 1826 for an abuse of discretion, see In re Grand Jury Proceedings (Lahey), 914 F.2d 1372, 1373 (9th Cir.1990) (per curiam), and we affirm.


3
Appellant contends that the district court erroneously determined that he could not assert his Fifth Amendment privilege against self-incrimination based on his fear of prosecution by a foreign country.  This contention lacks merit.  See In re Grand Jury Proceedings (Garcia-Rosell), 889 F.2d 220, 222 (9th Cir.1989) (per curiam) ("A grand jury witness may not refuse to testify on the ground that his testimony might be used against him in a foreign prosecution.");  In re Campbell, 628 F.2d 1260, 1262 (9th Cir.1980) (per curiam) (same).


4
Appellant also contends that the district court erred by refusing to grant an evidentiary hearing regarding his claims of "just cause" for failure to testify based on his fear of harm to himself and his family.  This claim lacks merit.  See Lahey, 914 F.2d at 1373-75 (holding that fear of retaliation was insufficient to constitute just cause for failure to testify);  Dupuy v. United States, 518 F.2d 1295, 1295 (9th Cir.1975) (same).2

AFFIRMED.3


**
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3


1
 The court ordered appellant detained for a period of eighteen month, or until the grand jury expires or appellant agrees to testify


2
 Appellant cites no direct support, and we find none, for his contention that the district court abused its discretion by denying his request for discovery of prior statements to government investigators and certain ministerial records of the grand jury.  See United States v. Fitch, 472 F.2d 548, 549 (9th Cir.1973);  Fed.R.Crim.P. 6(e)(2)


3
 Appellee's motion to file the excerpts of record under seal is granted